                                 Case 1:17-cv-00339-JLT Document 77 Filed 02/11/21 Page 1 of 2


                      1
                            SOPHIA BEHNIA, Bar No. 289318
                      2     sbehnia@littler.com
                            PERRY K. MISKA, JR, Bar No. 299129
                      3     pmiska@littler.com
                            LITTLER MENDELSON, P.C.
                      4     333 Bush Street, 34th Floor
                            San Francisco, CA 94104
                      5     Telephone: 415.433.1940
                            Facsimile: 415.399.8490
                      6
                            Attorneys for Defendants
                      7     T-M OBILE USA, INC., T-MOBILE US, INC., and METROPCS
                            COMMUNICATIONS, INC.
                      8
                                                      UNITED STATES DISTRICT COURT
                      9
                                                    EASTERN DISTRICT OF CALIFORNIA
                   10
                            EMMANUEL SALGADO, DAVID                     Case No. 1:17-cv-00339-JLT
                   11       GARCIA, ANDRE WONG, and
                            GAEL F. GROB, on behalf of
                   12       themselves and all others similarly         [PROPOSED] ORDER GRANTING
                            situated,                                   JOINT STIPULATION REGARDING
                   13
                                                                        FINAL DISTRIBUTION OF
                                                  Plaintiffs,
                   14                                                   SETTLEMENT
                                       v.                               (Doc. 76)
                   15
                            T-MOBILE USA, INC., T-MOBILE
                   16       US, INC., and METROPCS
                            COMMUNICATIONS, INC.,
                   17       Delaware corporations; and DOES 1
                            to 10, inclusive,
                   18
                                               Defendants.
                   19

                   20
                   21                                           [PROPOSED] ORDER
                   22             The Court, having read and considered the Stipulation Regarding Final
                   23       Distribution of Settlement, and finding good cause, hereby orders as follows:
                   24             1.        The Court authorizes a second distribution in which the remaining Net
                   25       Settlement Fund (less a $5,239.76 administration expense) shall be distributed to the
                   26       Settlement Class Members who did not cash their first-distribution checks. These
                   27       second-distribution checks to Settlement Class Members shall be in the same amount
                   28       as their first-distribution checks. The Court authorizes a payment of $5,239.76 to the
LITTLER MENDELSON, P.C.                                                                                    1:17-cv-00339-JLT
      333 Bush Street
         34th Floor
  San Francisco, CA 94104                   JOINT STIPULATION REGARDING FINAL DISTRIBUTION OF SETTLEMENT
       415.433.1940
                                 Case 1:17-cv-00339-JLT Document 77 Filed 02/11/21 Page 2 of 2


                      1     Settlement Administrator from the Net Settlement Fund for the expense of the second
                      2     distribution. The checks for the second distribution shall be valid for sixty (60) days
                      3     after mailing, after which point the checks shall be void and not reissued and the
                      4     remaining funds sent to the cy pres recipient.
                      5
                            IT IS SO ORDERED.
                      6

                      7        Dated:   February 10, 2021                    /s/ Jennifer L. Thurston
                                                                       UNITED STATES MAGISTRATE JUDGE
                      8

                      9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
      333 Bush Street
                                                                       2.                               1:17-cv-00339-JLT
         34th Floor
  San Francisco, CA 94104                JOINT STIPULATION REGARDING FINAL DISTRIBUTION OF SETTLEMENT
       415.433.1940
